Order entered September 23, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01158-CV

                   TRAILBLAZER HEALTH ENTERPRISES, LLC AND
               BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA, Appellants

                                            V.

                                BOXER F2, L.P., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07070

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY appellants’ petition for

permission to appeal amended order on motions for summary judgment, allowing interlocutory

appeal and staying case signed August 6, 2013. We ORDER that appellants bear the costs of

this appeal.


                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE